AFFIRMED and Opinion Filed December 28, 2020




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                No. 05-20-00224-CV

                         HAL HAWKINS, Appellant
                                  V.
                       MATTHEW T. KNOBBE, Appellee

               On Appeal from the 162nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-08280

                        MEMORANDUM OPINION
               Before Justices Whitehill, Pedersen, III, and Reichek
                            Opinion by Justice Reichek
      Hal Hawkins appeals the trial court’s order dismissing his defamation lawsuit

against Matthew T. Knobbe pursuant to the Texas Citizens Participation Act

(TCPA). In a single issue, Hawkins contends the trial court erred in granting the

motion to dismiss because he presented a prima facie case of defamation. For the

reasons set out below, we overrule his issue and affirm the trial court’s order.

                               Factual Background

      Hawkins organizes classic videogame tournaments through his business,

Retro World Series. Tecmo Super Bowl is a classic video football game released on
Nintendo in 1991 that is still played competitively by a large community of people.

The primary website used by fans is tecmobowl.org and is owned by Knobbe. The

website has more than 11,000 members who post messages and discuss the game.

David Murray was the director of marketing and public relations and an

administrator for the website.     Murray also owned the largest Tecmo Bowl

tournament in the world, Tecmo Madison in Wisconsin.

      In May 2018, Hawkins agreed to take over management of a Tecmo Bowl

tournament in Dallas, which was run by Murray the previous year. Hawkins created

a Facebook page and also posted the tournament to tecmobowl.org’s Live

Tournament forum. On July 4, Knobbe posted a comment on the tournament thread

created by Hawkins. This post is the source of Hawkins’s defamation claim:

      I need to speak to his tournament; last year Dave [Murray] had a Tecmo
      Madison event here and this spring Hal took the event with no courtesy
      call nor notification the week before Tecmo Madison. This was also
      the cause of friction when Hal decided he was additionally entitled to
      promote his upcoming tour not on the TSB page but on the Tecmo
      Madison discussion page. (Why not just buy a spot on the stream of
      [sic] want exposure?) Just recently he flagged the previous Dallas
      Facebook page as a duplicate and it was deleted. No doubt this will all
      be called “business moves” but let me say that using this community to
      promote events while giving no regards to its members is bad business
      and to be frank, a complete dick move.

      Overall the Tecmo Tour seems be [sic] like a nice summer league in
      locations that normally don’t see much action, which is great. However
      this particular event won’t be pinned and while I’m not going to tell
      anyone what to do, I would personally not attend this event if I lived in
      Dallas.



                                        –2–
      Hawkins responded to the post, calling Knobbe’s comments “absolutely,

unsubstantiated gossip.” Hawkins said he did not “flag” the previously existing

Facebook page and attached his “Support inbox” to disprove this “blatantly false

accusation.” He also said the “Expo board” had given him the responsibility of

Tecmo Dallas after Murray failed to respond to a request to do so.

      Knobbe countered that “[s]omeone flagged that page and if/when Dave

appeals it I guess we’ll know for sure.” He acknowledged Hawkins obtained the

tournament “fair and square” but criticized him for “not once” asking Murray about

it: “It simply didn’t occur or matter to you that anyone else in this community who

wanted to do the same thing would have reached out to Dave. You did the guy

wrong and I’m calling you out about it. . . .that’s the long and short of it.”

      After further posts between the two men, Hawkins demanded a full retraction

and apology for Knobbe’s claims that he (1) “report[ed] Dave’s alleged FB page”

and (2) “took the [Dallas] event without Dave’s knowledge.” In addition to the posts

between Hawkins and Knobbe, two other members made comments siding with

Hawkins. For example, one member posting as “suicideking81,” asked if “we know

100% that this was ripped from Dave’s hands” and later added that Knobbe was

“making it seem like [Hawkins] stole this event from Dave.” Another, posting as

“trojan1979,” stated that he believed Hawkins was “being falsely accused” based on

“incomplete information” and was owed a “public apology.”



                                          –3–
      On July 5, Knobbe posted that when he learned the details regarding the

removal of the Facebook page, he would post them, and if he was wrong, would

apologize. In response to suicideking81’s post, Knobbe said, “There are a billion

facebook pages out there and they don’t just DMCA report themselves.” (In the

context of this case, DMCA refers to section 512 of the Digital Millennium

Copyright Act. See 17 U.S.C. § 512.)

      On July 6, two days after his initial post, Knobbe updated his post to “reflect”

that he did not know who pulled the Facebook page and said what he was “really

looking for here is an acknowledgment that this event [Tecmo Dallas] was booked

without the common courtesy of asking Dave first whether or not he planned to

continue with it. . . .” Hawkins responded that Knobbe’s post was “not good enough”

and he wanted a “complete retraction and public apology.” Hawkins said Knobbe,

without knowing who was “responsible for the DMCA from the beginning,” had

“publicly accused” him by name. He further stated that Knobbe’s post had over 400

views before Knobbe edited it, so his personal reputation and business had been

damaged.

      On July 9, Knobbe reiterated that he had changed the post and endorsed the

Dallas tournament, saying he had “no doubt” it would be a “fine tournament.” He

added:

      When I posted that I thought you had Dave’s DMCA page pulled it was
      a poorly thought out assumption on my part and for that I do apologize.
      Who else would really care? It was a careless assumption. I now know

                                        –4–
         with certainty that it wasn’t you and from reading your posts I suspect
         that you had no idea that it was being done and the person who did do
         this probably still hasn’t even bothered to tell you in confidence.

         Hawkins sued Knobbe for defamation for accusing him of (1) “stealing the

tournament” from Murray and (2) filing a false Digital Millennium Copyright Act

(DMCA) complaint in violation of 17 U.S.C. § 512(f), which provides a remedy for

injury resulting from a wrongful takedown notice. He asserted the Tecmo Dallas

tournament, held three weeks after Knobbe’s post, had only eight participants

compared to the twenty-eight participants the previous year. He also claimed he was

forced to cancel a tournament in New Orleans. He sought damages for past and

future loss of character and reputation, lost profits, mental anguish, and punitive

damages.1

         Knobbe filed a motion to dismiss under chapter 27 of the Texas Civil Practice

and Remedies Code asserting the lawsuit was filed in retaliation of his free speech

rights. In part, he argued that the statements were not defamatory. Hawkins

responded, arguing the gist of the posts accused him of committing crimes, i.e., filing

a false DMCA claim and committing theft by “stealing the tournament.”

         After considering the moving papers, other pleadings, and the parties’

arguments, the trial court granted the motion. In its January 8, 2020 order, the court

dismissed the cause with prejudice and also ordered that Knobbe recover his




   1
       Hawkins also sued Murray but nonsuited him three months later.

                                                  –5–
reasonable attorney’s fees, costs, and expenses in defending the action as well as

mandatory sanctions.      No amount of attorney’s fees, however, was awarded.

Knobbe then filed an application for fees, costs, and expenses, supported by his

lawyer’s affidavit and invoices. On February 17, 2020, the trial court signed an order

awarding Knobbe costs and expenses, $18,725 in attorney’s fees, and $1,500 as a

sanction. This appeal ensued.

                                     Jurisdiction

        Before turning to the merits of this appeal, we first address a jurisdictional

issue raised by Knobbe. He contends the January 8 order disposed of all parties and

issues and was the final order in the case. Knobbe argues that since Hawkins’s notice

of appeal was not filed until February 18, which was more than thirty days later, the

appeal is untimely and should be dismissed. See TEX. R. APP. P. 26.1. (notice of

appeal must be filed within thirty days of judgment unless the timeline extended by

filing proper postjudgment motion or request for finding of fact and conclusions of

law).

        This Court previously concluded a judgment that awards attorney’s fees but

fails to specify an amount is not final. See Chado v. PNL Blackacre, L.P., No. 05-

04-00312-CV, 2005 WL 428824, at *1 (Tex. App.—Dallas Feb. 24, 2005, no pet.)

(mem. op.). Accordingly, we conclude the January 8, 2020 order, which ordered

that Knobbe recover attorney’s fees, costs, and expenses but failed to state an

amount, was interlocutory. The order was subsequently made final on February 17,

                                         –6–
2020, when the trial court awarded a specific amount of attorney’s fees, costs, and

expenses in the case. Id. Hawkins timely filed his notice of appeal the next day;

consequently, we have jurisdiction over this appeal.




                                        –7–
                                   Dismissal under the TCPA

        The TCPA protects citizens from retaliatory lawsuits that seek to silence or

intimidate them from exercising their rights in connection with matters of public

concern. In re Lipsky, 460 S.W.3d 579, 584 (Tex. 2015) (orig. proceeding); see

generally TEX. CIV. PRAC. & REM. CODE ANN. § 27.001–.011.2 Its stated purpose is

to “encourage and safeguard the constitutional rights of persons to petition, speak

freely, associate freely, and otherwise participate in government to the maximum

extent permitted by law and, at the same time, protect the rights of a person to file

meritorious lawsuits for demonstrable injury.” TEX. CIV. PRAC. & REM. CODE ANN.

§ 27.002. It accomplishes this purpose by establishing a burden-shifting scheme

that, if satisfied, results in a relatively expedited dismissal of claims brought to

intimidate or silence a defendant's exercise of a protected right. ExxonMobil

Pipeline Co. v. Coleman, 512 S.W.3d 895, 898 (Tex. 2017) (per curiam).

        Under this scheme, the movant has the threshold burden of showing by a

preponderance of the evidence that the legal action is based on or in response to the

movant's exercise of the right to free speech, the right of association, or the right to

petition, as defined in the statute. TEX. CIV. PRAC. & REM. CODE ANN. § 27.005(b).



    2
     The Texas Legislature amended the TCPA effective September 1, 2019. Those amendments apply to
“an action filed on or after” that date. Act of May 17, 2019, 86th Leg., R.S., ch. 378, § 11, 2019 Tex. Sess.
Law. Serv. 684, 687. This lawsuit was filed on June 7, 2019; thus, the law in effect before September 1,
2019 applies. See Act of May 21, 2011, 82d Leg., R.S., ch. 341, § 2, 2011 Tex. Gen. Laws 961–64, amended
by Act of May 24, 2013, 83d Leg., R.S., ch. 1042, 2013 Tex. Gen. Laws 2499–2500. All citations to the
TCPA are to the version before the 2019 amendments took effect.
                                                    –8–
If the movant meets this burden, the nonmoving party must establish by clear and

specific evidence a prima facie case for each essential element of its claim. Id. §

27.005(c). If the nonmoving party satisfies this requirement, the burden shifts back

to the movant to prove each essential element of any valid defense by a

preponderance of the evidence. Id. § 27.005(d).

      We review de novo the trial court’s determination that the parties met or failed

to meet their burdens of proof under section 27.005. Dallas Morning News, Inc. v.

Hall, 579 S.W.3d 370, 377 (Tex. 2019). In conducting this review, we consider, in

the light most favorable to the nonmovant, the pleadings and any supporting and

opposing affidavits stating the facts on which the claim or defense is based. Dyer v.

Medoc Health Servs., LLC, 573 S.W.3d 418, 424 (Tex. App.—Dallas 2019, pet.

denied).

      Here, Hawkins does not argue that the TCPA does not apply; he argues only

that he made out a prima facie case of defamation, and the trial court thus erred by

granting Knobbe’s motion to dismiss. Accordingly, we limit our review to whether

Hawkins established by clear and specific evidence the elements of his claim, and in

particular whether, as Hawkins claims, the gist of Knobbe’s forum posts implied that

he committed crimes.

      Defamation is a false statement made about a plaintiff that is published to a

third party without legal excuse and which damages the plaintiff’s reputation.

Moore v. Waldrip, 166 S.W.3d 380, 384 (Tex. App.—Waco 2005, no pet.). The

                                        –9–
elements of a defamation cause of action include (1) the publication of a false

statement of fact to a third party, (2) that was defamatory concerning the plaintiff,

(3) while acting with actual malice, if the plaintiff was a public official or public

figure, or negligence, if the plaintiff was a private individual, regarding the truth of

the statement, and (4) damages, in some cases. In re Lipsky, 460 S.W.3d at 593;

WFAA-TV, Inc. v. McLemore, 978 S.W.2d 568, 571 (Tex. 1998). In a defamation

case, the threshold question is whether the words used “are reasonably capable of

defamatory meaning.” Tatum, 554 S.W.3d at 624.

      Defamation can be per se or per quod. Dallas Morning News, Inc. v. Tatum,

554 S.W.3d 614, 624 (Tex. 2018.). Defamation per se occurs when a statement is

so obviously detrimental to one’s good name that a jury may presume general

damages, such as for loss of reputation or for mental anguish. Id.     Defamation per

quod is simply defamation that is not actionable per se. Lipsky, 460 S.W.3d at 596.

A statement that imputes the commission of a crime is a form of defamation per se.

Moore, 166 S.W.3d at 384.

      Historically, the common law also used the term “defamation per se” to refer

to a statement that “is defamatory by its text alone” and the term “defamation per

quod” to refer to a statement “whose defamatory meaning required reference to

extrinsic facts.” Tatum, 554 S.W.3d at 625. Because this distinction “is not the same

as that between defamation which is actionable of itself and that which requires proof

of special damages,” the supreme court has adopted the terms “textual defamation”

                                         –10–
to refer to “defamation that arises from the statement’s text without reference to any

extrinsic evidence” and “extrinsic defamation” to refer to “defamation

that does require reference to extrinsic circumstances.” Id. at 626.

      Defamation by implication is a subset of textual defamation. Id. at 627. In

such a case, the defamatory meaning arises from the statement’s text, but it does so

implicitly. Id. When the plaintiff claims defamation by implication, the judicial task

is to determine whether the meaning the plaintiff alleges arises from an objectively

reasonable reading. Id. at 631. The appropriate inquiry is objective, not subjective.
Id. In other words, the judicial role is not to map out every single implication that a

publication is capable of supporting; rather, the judge’s task is to determine whether

the implication the plaintiff alleges is among the implications that the objectively

reasonable reader would draw. Id. As the supreme court has explained:

      The objectively reasonable reader aids in the inquiry, as ‘prototype . . .
      who exercises care and prudence, but not omniscience, when evaluating
      allegedly defamatory communications.’           He does not place
      ‘overwhelming emphasis on a[ny] single term. Nor does he ‘focus on
      individual statements’ to the exclusion of the entire publication. The
      objectively reasonable reader internalizes all of a publication’s
      reasonable implications. When doing so, he considers inferential
      meaning carefully, but not exhaustively. He performs analysis, but not
      exegesis.
Id. (citations omitted).

      Here, Hawkins argues Knobbe’s multiple posts, when read together,

constituted defamation per se because they implied that he committed crimes by

“stealing the tournament from Murray by making a false Digital Millennium

                                        –11–
Copyright Act complaint on Facebook.”             With respect to the removal of the

Facebook    page,   he    argues   that   false    DMCA     reports   are   considered

misrepresentations and subject the false reporter to civil liability. See 17 U.S.C. §

512(f) (providing for recovery of “any damages, including costs and attorneys’ fees,

incurred by the alleged infringer . . . who is injured by such misrepresentation, as a

result of the service provider relying upon such misrepresentation in removing or

disabling access to the material or activity claimed to be infringing. . . .”). Because

the complaints must be made under oath, see id. § (c)(3)(A)(vi), Hawkins argues

they subject the reporter to perjury and “[f]alsely claiming to own another person’s

copyright is therefore a crime.” As to Knobbe’s claim that Hawkins “took” or

“stole” the tournament from Murray, Hawkins argues that “[u]nlawfully taking

intangible property” is theft, citing to section 31.03(a) of the Texas Penal Code. He

complains this gist was “understood by others,” relying on suicideking81’s post that

Knobbe was “making it seem like Hal stole this event from Dave” and trojan1979’s’s

post loosely characterizing Knobbe’s statement as “Hal stole this.”

      Having examined the posts, we cannot conclude that an objectively reasonable

reader would draw the implication of criminal conduct that Hawkins alleges. The

posts did not explicitly or implicitly accuse Hawkins of any crime. Any use of the

words “steal” or “stolen” were used by others; Knobbe used the word “took” when

referring to Hawkins’s running of the event. Regardless, we conclude all of these

words were used in the metaphorical sense, and no reasonable reader could perceive

                                          –12–
that Hawkins actually committed a criminal act of “theft” by running the tournament

without first notifying Murray.

      As for the DMCA complaint, we initially agree with Knobbe that the general

public, or more accurately the reasonable reader, likely is not aware of what a

“DMCA claim” or what the acronym DMCA even means. At any rate, Hawkins

does not argue that accusing him of making a false DMCA claim implied a crime;

he contends that because the statute requires DMCA complaints to be under penalty

of perjury, Knobbe has in effect accused him of perjury, which is a crime. But the

implication Hawkins urges is simply too remote. There is no mention of perjury in

the posts and no reasonable reader could imply that from the posts. At best,

Knobbe’s posts, though admittedly false, do nothing more than “call out” Hawkins

for acting out of turn and doing Murray “wrong” by taking over the Dallas

tournament without giving notice and accuse him of removing a Facebook page.

The posts by suicideking81 and trojan1979, relied upon by Hawkins, do not suggest

otherwise.

      We conclude that the implication of criminal conduct is not among the

implications that an objectively reasonable reader would draw; thus, Knobbe’s posts

are not reasonably capable of the defamatory meaning Hawkins alleges. Because

Hawkins has failed to establish, by clear and specific evidence, a prima facie case of

defamation, we further conclude that the trial court did not err by dismissing his suit

pursuant to the TCPA.

                                        –13–
     We affirm the trial court’s order of dismissal.




                                          /Amanda L. Reichek/
                                          AMANDA L. REICHEK
                                          JUSTICE



200224F.P05




                                       –14–
                                    S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

HAL HAWKINS, Appellant                         On Appeal from the 162nd Judicial
                                               District Court, Dallas County, Texas
No. 05-20-00224-CV           V.                Trial Court Cause No. DC-19-08280.
                                               Opinion delivered by Justice
MATTHEW T. KNOBBE, Appellee                    Reichek; Justices Whitehill and
                                               Pedersen, III participating.

      In accordance with this Court’s opinion of this date, the trial court’s order of
dismissal is AFFIRMED.

       It is ORDERED that appellee MATTHEW T. KNOBBE recover his costs
of this appeal from appellant HAL HAWKINS.


Judgment entered December 28, 2020.




                                        –15–